﻿
Mr. President, I have great pleasure in conveying to you cordial felicitations on your election as President of the General Assembly at its forty-fifth session. Your unanimous election is a befitting tribute to your qualities of statesmanship, as well as to your country, with which Pakistan maintains close and friendly relations.
I should also like to convey through you to your predecessor,
Mr. Joseph N. Garba of Nigeria, our high esteem for the manner in which he conducted the proceedings of the forty-fourth session.
May I take this opportunity to convey to the Secretary-General,
Mr. Javier Perez de Cuellar, our deep appreciation for his unwavering commitment to the purposes and principles of the United Nations.
It is also a privilege to welcome Liechtenstein as the newest Member of the United Nations.
The world is witnessing the universal triumph of human values, the affirmation of freedom and of all those virtues that give meaning to life. A new international order is on the horizon. East-West rivalry is already a relic of the past. Co-operation and understanding are the order of the day. With the changes in Eastern Europe, the imminent reunification of Germany, and the progressive integration in other parts of Europe, that entire continent stands at the threshold of another renaissance.
A pervasive spirit of change is sweeping the globe. Protracted and festering regional disputes in distant and disparate lands are moving towards settlement in Cambodia, Central America and Western Sahara. The dream of independence for Namibia has at last become a reality.
Together with these developments, there is a growing recognition that problems must be resolved through consultation and compromise. There is increasing recourse to the United Nations for the resolution of regional and international problems. The Organization has once again come into its own as an instrument of international peace and security.
There are nevertheless other areas that remain inflamed and embattled. The State of Jairanu and Kashmir is torn by strife and repression. For decades the people of Jammu and Kashmir have struggled and fought for their right to self-determination - a right persistently disregarded by India, which has resorted to massive use of force to suppress their struggle. Almost 300,000 Indian military and paramilitary forces have been engaged in an attempt to crush the spontaneous uprising of the Kashmiri people. Thousands of innocent people, including women and children, have been killed, injured and incarcerated. Houses have been burnt down, women have been molested, and major cities in the Valley have been placed under curfew. The Indian Government has banned foreign correspondents and is not prepared to allow any international agency to monitor the flagrant violations of basic human rights and fundamental freedom in Kashmir.
These repressive measures have failed to break the will of the people of Kashmir, or to dim their courage or to weaken their spirit of self-sacrifice for: upholding the right of self-determination. The roots of the dispute lie in the forcible annexation of Jammu and Kashmir by India in 1947 against the wishes of the Kashmiri people. The Security Council, in several resolutions, maintained and enjoined that the final disposition of the State of Jammu and Kashmir should be made in accordance with the will of the people, expressed through a free and impartial plebiscite under the auspices of the United Nations. Both India and Pakistan accepted those resolutions and are bound by their provisions which remain valid and operative.
Through its early resolutions, 91 (1951) and 122 (1957), the Security Council rejected the Indian claim that the people of Kashmir had exercised their right of self-determination by participating in the elections conducted in the territory by India. The Indian contention that elections in Jammu and Kashmir had obviated the need for a plebiscite was manifestly rejected by the fact that the turnout of voters in the 1989 elections was a mere 5 per cent.
In the Simla Agreement of July 1972, India recognized Kashmir as an outstanding issue that remained to be settled and it agreed that the final settlement of the Jammu and Kashmir dispute was essential for durable peace and complete normalization of relations between Pakistan and India We urge our Indian neighbours to respect the letter and spirit of the Simla Agreement, which they never tire of repeating, and to come forward to discuss with us the substance of the dispute.
Let me state that the popular unrest in Indian-held Kashmir is entirely indigenous in character. India has, however, sought to raise the question of alleged interference by Pakistan as a smoke screen to mislead the international community. We have rejected those allegations as baseless and unfounded. As a further demonstration of our good faith, we have proposed to India the establishment of a neutral mechanism, such as the stationing of impartial international observers to monitor, observe and investigate such accusations and to reach independent conclusions. India has regrettably rejected our offer. Pakistan stands by its proposal and we would be prepared to accept any fact-finding mission or other neutral mechanism for this purpose. We cannot accept - in fact we reject outright - the Indian pretension that they can arrogate to themselves the right to act as judge and prosecutor at the same time.
In its efforts to deny Pakistan its right to extend moral and political support to the struggle of the Kashmiri people, India has sought to intimidate us by minatory statements and a threatening concentration of troops in Kashmir along the Pakistan-India border. While we remain committed to the preservation of peace in South Asia, we will not be intimidated or deterred from our quest for a peaceful settlement of the Jammu and Kashmir dispute on the basis of the relevant United Nations resolutions and in the spirit of the Simla Agreement. We have therefore repeatedly expressed our willingness to enter into a constructive dialogue with India to defuse tension and to seek a peaceful settlement. 
Although two rounds of talks at the level of foreign secretaries were held in July and August, no substantive results were achieved. The Indian side evaded the core issues, namely, the discussion of the Kashmir dispute and the redeployment of forces to peace-time locations. While we intend to persist in our efforts for a peaceful settlement, the international community must exert its moral and political influence to support the struggle of the people of Kashmir.
Last month the 19th Islamic Conference of Foreign Ministers adopted by consensus a resolution which called for a peaceful settlement of the Jammu and Kashmir dispute, in accordance with the relevant United Nations resolutions, and as agreed upon in the Simla Agreement. It expressed deep concern over the violations of human rights of the people of Jammu and Kashmir, and urged the redeployment of forces to peace-time locations. In this resolution, the Conference also expressed its willingness to send a good offices mission to ease tensions and to promote a peaceful settlement. The Indian Government has yet to respond to this positive proposal.
The long night of repression of the Kashmiri people who have endured tyranny and unspeakable sufferings must surely see the light of day. Their trial and agony must be brought to an end. How long are they to be denied the exercise of their right to self-determination?
Pakistan remains committed to a peaceful settlement of the Jammu and Kashmir dispute through negotiations and dialogue on the basis of the United Nations resolutions. This is in consonance with the terms and the spirit o£ the Simla Agreement.
The unwavering and consistent support of the international community for the heroic struggle of the Afghan people against foreign military occupation was largely instrumental in the signing of the Geneva Agreements in 1988, and the withdrawal of the Soviet forces from Afghanistan in 1989. The Geneva Agreements addressed only the external aspects of the problem. The framework for the internal settlement was provided by the General Assembly resolutions which called for the establishment of a broad-based government acceptable to the people of Afghanistan, the voluntary return of over 5 million Afghan refugees to their homeland, and the free exercise of the right of the people of Afghanistan to choose their own form of government.
The Kabul regime continues to deny the people of Afghanistan their legitimate right to form a government of their own choice. No representative group or segment of the population is willing to enter into negotiations or to share power with the Kabul regime, which is held responsible for the death and destruction that have occurred during the past decade.
Pakistan has an abiding interest in the restoration of a peaceful, sovereign, non-aligned and Islamic Afghanistan. The festering conflict prolongs the stay of more than 3 million refugees on our soil. We have, therefore, consistently encouraged Afghan efforts to develop a political consensus for an internal Afghan settlement. Accordingly, we had welcomed the formation of the Afghan Interim Government (AIG) in February 1989. The AIG is now poised to hold elections with the participation of diverse Afghan political elements. This move augurs well for a united front of all Afghans who had valiantly struggled for the liberation of their homeland and in the defence of their faith and traditions.
The recent decline in the international humanitarian assistance has aggravated the hardship of the millions of Afghan refugees. They have chosen to face the rigours of exile rather than to expose themselves and their families to the insecurity and uncertainty of conflict in their homeland. Over the years, Pakistan has borne nearly half of the financial cost of providing the Afghan refugees with the bare necessities of life. But our limited resources make it virtually impossible for us to make up for the shortfall in the shrinking international commitment. The international community should not neglect these displaced Afghans and must continue to fulfil its humanitarian obligations towards them until they can return voluntarily to their homes.
I should like to pay a tribute to the United Nations Secretary-General and his Personal Representative for the efforts undertaken in the guest of a comprehensive settlement of the Afghanistan problem. I should also like to express our appreciation of the important role of the United Nations High Commissioner for Refugees and also of the United Nations Co-ordinator for Economic and Humanitarian Assistance, Prince Sadruddin Aga Khan.
Pakistan shares the deep concern of the international community over Iraq's invasion, occupation and annexation of a small neighbouring Islamic country. The Government of Pakistan deplores the use of force by Iraq against Kuwait in violation of the Charter of the United Nations. It is imperative that Iraq unconditionally withdraw its forces, and that the sovereignty and independence, as well as the legitimate Government, of the State of Kuwait, must be restored.
In the profound belief that international difficulties must be resolved through negotiations, we have supported the actions taken by the Security Council to counter Iraqi aggression against Kuwait and will extend full co-operation in the implementation of the Security Council resolutions.
We estimate that the crisis in the Gulf will result in an extra burden for Pakistan of over a billion dollars because of trade suspension, increase in the price of oil and the loss of remittances from our nationals employed in Kuwait and the Middle East. Our difficulties would be compounded by worsening terms of trade on account of enhanced prices of imports and reduced income from exports. These factors have compelled Pakistan to invoke Article 50 of the Charter, but we remain committed to adhere to the decisions of the Security Council. In the Middle East, Israel has systematically undermined all initiatives aimed at a just and lasting solution of the problem. An urgent effort by the international community is required to promote an equitable and comprehensive solution encompassing the withdrawal of Israel from all occupied Arab and Palestinian territories, and the restoration of the rights of the Palestinian people, including their right to self-determination and to establish a State of their own in Palestine.
Pakistan has been following with interest the initiative of the five permanent members of the Security Council on the issue of Cambodia. We hope their efforts and those of the countries of the Association of South-East Asian Nations (ASEAN) will prove fruitful.
The Cyprus issue remains unresolved after 27 years. We believe that the recent Security Council resolution which calls for a freely reached and mutually acceptable solution to be arrived at through negotiations on an equal footing, provides the right framework for the conduct of inter-communal negotiations. This should lead to the desired goal of the establishment of a bi-communal bizonal Federal Republic of Cyprus.
Recent developments in South Africa are a step in the right direction but all far short of the eradication of apartheid. The changes instituted by the Pretoria regime would not have been possible without the courage, determination and perseverance of the people of South Africa. Mr. Nelson Mandela symbolizes the indomitable spirit of that people.
The Government of Pakistan fully supports the valiant struggle of the people of South Africa for freedom, equality and justice. We believe that the sanctions imposed against the racist Pretoria regime should continue to be applied till the complete elimination of apartheid and the establishment of majority rule in South ; Africa.
Pakistan has always been in the forefront of endeavours to promote international peace and security and to eliminate the threat of nuclear weapons. We hope that the dialogue between the United States and the Soviet Union will culminate in an agreement for substantial reduction in their nuclear arsenals and eventually lead to the total elimination of nuclear weapons. Pending the achievements of the ultimate objective of nuclear disarmament, legally binding international arrangements must be worked out to assure all non-nuclear-weapon States against the use or threat of use of nuclear weapons. 
The conclusion of a comprehensive nuclear-test-ban treaty, which is an essential first step towards halting and reversing the nuclear arms race, has eluded us in the past. It is for that reason that we welcome the decision to convene in January 1991 a conference to consider converting the partial test-ban Treaty into a comprehensive nuclear-test-ban treaty,
Pakistan supports global negotiations for general and complete disarmament. Progress towards this goal has been slow. It is essential to consider measures for disarmament at the regional level in order to strengthen peace and security. The insecurity of non-nuclear States emanates from regional threats arising from territorial disputes, ambitions of dominance and interventionist policies of larger neighbouring States. Furthermore, the security concerns of States vary from region to region depending upon the nature of their threat perceptions. Therefore, a regional approach offers the most realistic prospects for rapid progress towards disarmament. We are gratified that such an approach is gaining wider acceptance, and we urge that disarmament negotiations should be pursued simultaneously at the global as well at the regional levels.
Pakistan is fully committed to the objective of nuclear non-proliferation. It calls upon the nuclear Powers to move towards nuclear disarmament and to promote international co-operation in the peaceful uses of nuclear energy and technology. The concept of nuclear non-proliferation must not be used as a pretext to prevent the developing countries from acquiring nuclear technology for peaceful purposes. I should like to reiterate that Pakistan would be willing to accept any equitable and non-discriminatory agreement with effective verification arrangements that would commit the countries of the South Asia region, in a legally binding manner, not to acquire or produce nuclear weapons. Furthermore, we have proposed that, pending the adoption of a global treaty, regional or bilateral test-ban agreements may be concluded. Pakistan has also made a proposal for the establishment of a nuclear-weapon-free zone in South Asia, which has been repeatedly endorsed by the General Assembly.
Pakistan supports all steps to prevent an arms race in outer space. We attach equal importance to the early conclusion of a comprehensive convention prohibiting the development, production, stockpiling and use of chemical weapons.
Negotiations on conventional disarmament at the global and regional levels must also be pursued vigorously, especially because of the increase in the sophistication and destructive power of conventional weapons. Similarly, naval disarmament has become an equally important objective because of the rapid augmentation of the naval power of some States. The acquisition of aircraft carriers and nuclear-powered submarines is a cause for grave concern.
During most of the past decade the international economic environment for the developing countries has been marked by negative resource flows, proliferation of trade barriers, a crushing debt burden and high interest rates, all of which combine to create devastating consequences for the economies of a large number of developing countries.
Official development assistance remains a major component of development financing. A substantial increase in the flows of official development assistance would be essential to meet the target of 0.7 per cent of gross national product, as reaffirmed by the Declaration adopted at the special session of the General Assembly in April this year. Multilateral institutions should also be provided with sufficient resources to support development and to facilitate structural reforms in the developing countries. For their part, those countries must take appropriate measures to mobilize domestic resources and effect structural adjustments to make their economies responsive to the impulses of growth. Needless to say, an equitable and conducive external environment is indispensable for the success of their efforts.
A solution to the debt problem, which has serious implications for the developing world, should take into account considerations of growth and stability, it is equally important to ensure that a solution to the problem of external debt should provide relief to countries that have been prudent in managing their economies. It is becoming increasingly difficult to service debts in the climate of imbalances in external payments.
In order to ensure the creation and distribution of world liquidity on an equitable basis the exports of the developing countries must have easy access to world markets and their exports must be guaranteed reasonable prices. We hope that the Uruguay Round of multilateral trade negotiations will create a free international trading system with preferential treatment for the developing countries. We are gratified that the international development strategy for the fourth United Nations development decade, to be adopted at this session, incorporates the necessary guidelines to redress the serious economic problems confronting the developing nations.
We welcome the growing international awareness of the need to preserve the global environment. Pakistan has consistently supported efforts to achieve that shared objective. It remains our belief that in the developing countries the improvement of the environment is closely linked to the eradication of poverty. It is imperative that developed countries should provide additional financial resources and technology to the developing countries to combat environmental degradation. We hope that the 1992 Conference on Environment will address the complex dimensions of the problem in its entirety and will find credible answers to the effects on the environment of unbridled industrialization, on the one hand, and abject poverty, on the other. 
The problem of narcotic drugs has assumed alarming proportions and is threatening the fabric of contemporary society. The special session of the General Assembly on narcotic drugs in February this year underlined the need for the global community to act in concert. The guidelines provided in the Political Declaration and Global Programme of Action adopted at the special session need to be implemented in full, and we believe that reduction in the demand for narcotic drugs is as important as reduction in the cultivation, production and supply of narcotic substances. It is also necessary to provide the cultivators with alternate sources of income through crop substitution.
The events of the past year have demonstrated that the United Nations has a central and vital role to play in the maintenance of international peace and security. The Organization has an equally pivotal role in solving problems of an economic, social, cultural and humanitarian character and in promoting and encouraging respect for human rights and fundamental freedoms.
Pakistan will continue to support, in the fullest measure, all the activities of the United Nations, confident of success and determined in its efforts to realize the cherished objectives of international peace and progress enshrined in its Charter.
